Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00135-CV

                            IN THE INTEREST OF B.J.A., et al., Children

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 10-2398-CV
                             Honorable Karin Bonicoro, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 9, 2013

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to two

of her children.       Appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concludes that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV,

2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders

procedure in appeal from termination of parental rights) (mem. op.); see also In re K.M., 98 S.W.3d
774, 775 (Tex. App.—Fort Worth 2003, order) (same).

           Counsel certified that a copy of his brief was delivered to appellant who was advised of

her right to examine the record and to file a pro se brief. No pro se brief has been filed. After
                                                                                  04-13-00135-CV


reviewing the record, we agree that the appeal is frivolous and without merit. The order of the

trial court is affirmed, and counsel’s motion to withdraw is granted.

                                                 Catherine Stone, Chief Justice




                                               -2-